Chief Justice Agnew
delivered the opinion of the court,
This is a case of an active trust for the.natural life of Ellen M. Harland, now Mrs. Ash. The corpus of her estate is, by her deed, vested in the trustees who were to take possession, receive, hold, invest in their own names, and control the estate, to enable them to carry out the trusts declared, the chief one of which is, to hold the estate for her natural life, and to pay over to her, whether covert or sole, the net interest, income and dividends thereof, and in such way that the estate should not be answerable for, or liable to, any charge, encumbrance, assignment, or anticipation by her, whether sole or covert, and that the trust should continue, whether sole or covert, and should not fall at the death of any future husband, with remainder to the use of her living child or children, as tenants-in-common. The duties are clearly active, and essential to support the trust, and the trust is similar to that in Earp’s Appeal, 25 P. F. Smith 269, and Ashhurst’s Appeal, 27 Id. 464. It is not a trust for coverture merely, but one created to bind the hands of Ellen M. Harland herself, and take the control of her estate out of her own hands for life, in order to secure it against loss or improvidence. A trust for an estate in fee or absolutely for coverture merely, may fail, or may not take effect at all. But in this ease the trust is clearly for life with remainder to living children in equal shares, and not to the heirs general or issue of Ellen M. Harland. The life estate and remainders do not coalesce. The trust, therefore, cannot be declared to have failed.
Decree affirmed with costs and appeal dismissed.